THIS MINING LEASE A
is made the.\25Gay of .. Xe.

called “The Minister”) of the one part and CHINA ZINZHENG- 1
FRIENDLINESS DEVELOPMENT COMPANY LIMITED with registered addragae

(hereinafter called “the Company”) of the other part.
WHEREAS:

A. The Government is desirous of developing its mineral resources i

manner as will‘ensure that the maximum possible benefits accrbe
| nation from the exploitation of minerals and seeks companies that
the necessary financial, technical and human resources to exp!
| minerals efficiently;

a

The Company warrants that it has the financial, technicalfa ma
resources required for undertaking the mining operations efficién } ‘and
declared itself willing to engage in mining in Ghana;

C. The Government has therefore agreed to grant the Company a Mining ~~
Lease on the terms and conditions provided for in this Agreement.

NOW THIS AGREEMENT WITNESSES AS FOLLOWS:

1. GRANT OF MINING RIGHTS

a. The authorised mineral the subject of this Mining Lease is gold
(hereinafter called “the Mineral”). t

b. The Government hereby grants to the Company mining rights to AG
that piece of land described in the schedule hereto and
particularly delineated on the map attached (hereinafter called! f
ZEEE shease Area”) for a term of Fifteen (15) years (hereina er called frerm”)
he seg iy MOE the date of this Mining Lease. :  . RS
.

fa ’ Wy erm may be renewed from time’ t
Be Mingrals and Mining Act, 2006 (Act 703).

\

2 “ « < = SS
d. The Government hereby grants’to the Cofnpany the exélusive rights to
work, develop and produce the Mineraf"in the Lease Area for the said
Term (including transportation, processing, and storing with the rights

and powers reasonably incidental thereto) subject to the provisions of
this Mining Lease.

e. This Mining Lease is subject to ratification by Parliament in accordance
with Article 268(1) of the Constitution and section 5(4) of Act 703. Upon
the execution of this Mining Lease, the Company shall submit a certified
true copy of the Mining Lease to the Minister to be laid in Parliament
for ratification. :

f. The Company shall not however conduct any operations in a reserved
area, restricted area, protected area or designated area and shall not
without the prior written consent of the Minister conduct any
operations:

i. within 100 metres of any forest reserve, river, stream,
building, installation, reservoir, dam, public road, railway or
area appropriated for a railway; or

ii. within 300 metres of a pylon; or

iii. in an area occupied by a market, burial ground, cemetery or
within a town or village or an area set apart for, used,
appropriated or dedicated to a public purpose.

g. The Company shall, in accordance with Section 69 of Act 703 and
Regulation 20 of the Minerals and Mining (General) Regulations, 20127
(LI. 2173) commence commercial production of the approved mineral
not later than twenty-four (24) months from the date of grant of this
Mining Lease.

h. The Company shall take all practical steps to avoid damage to land,
trees, crops, buildings, structures and other property in the Lease Area.
Where such damage cannot be avoided, the Company shall provide fair
and reasonable compensation in accordance with Section 72-75 of Act
703 and the Minerals and Mining (Compensation and Resettlement)
Regulations, 2012 (L.I. 2175).

i. The Company shall permit the public to use without charge’and at their
sole risk, any road constructed by the’ Company in the Lease Area,
provided that such use does not unreasonably interfere with the
operations of the Company and such permission shall not extend to
areas designated as active mining areas.

j. No provision in this Agreement shall be deemed to confer any rights on
the Company which conflicts with the provisions of Act 703 or permits
the Company to dispense with the necessity of applying for and
obtaining any permit or authorisation which the Company may be
required by Law or Regulation to be obtained in respect of any work or
activity proposed to be carried out under this Mining Lease.

2. GRANT OF RIGHTS TO THIRD PARTIES IN THE LEASE AREA

a. Subject to Clause 6(b) of this Mining Lease, the Government may grant
mineral rights to third parties to prospect for or to enter into agreements
for the production of minerals other than the Mineral in the Lease Area,
provided that any such activity shall not unreasonably interfere with the
rights granted to the Company under this Mining Lease.

b, Where a third party applies for a mineral right under paragraph (a) of this
Mining Lease for a mineral other than the Mineral the subject of this
Mining Lease, the Minerals Commission (hereinafter called “the
Commission”)shall notify the existing rights holder of the application in
accordance with Regulation 176 of the Minerals and Mining (Licensing)
Regulations, 2012 (LI 2176).

c. Where the Commission gives the Company notice under this Clause, the
Company may exercise the first option to add the mineral to the existing
mineral not later than fifteen (15) days from the date of the notice, failing
which the Commission may process the application of the third party in
accordance with Law.

3. POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE LEASE AREA

a. The Government may by notice in writing to the Company exclude from
the Lease Area at any time, any part which may be required for any stated
public purpose whatsoever, provided that:

iii.

Any part of the Lease Area so excluded shall cease to form part of
the Lease Area and no mining operations shall be conducted on the
part so excluded;

No part of the Lease Area shall be excluded in respect of which the
Company has given prior notice specifying that such part is required
for mining operations or on which active operations have
commenced or are in progress (such as digging, excavation,
construction, installation or other works related to mining of the
minerals the subject of this Mining Lease);

The Government shall not take to itself or grant to third parties the
right to mine the Mineral from any part that is excluded under this
clause.

b. The company shall be relieved of all liabilities or obligations in respect of
any part excluded under this clause except liabilities or obligations accrued
prior to such exclusion.

WORK OBLIGATION

The Company shall continuously operate in the Lease Area in accordance

with applicable laws and regulations and consistent with good mining
practices until such time as the reserves or deposits may be exhausted or
the Mine can no longer be economically worked or until this Agreement
expires, whichever shall be sooner.

CONDUCT OF OPERATION

a. The Company shall:

conduct all of its operations with due diligence, efficiency, safety
and economy to the maximum extent possible consistent with good
mining practices and in a proper and workmanlike manner,
observing sound technical and engineering principles and practices,
using appropriate modern and effective equipment, machinery,
materials and methods;

ensure conservation of resources, reclamation of land and
protection of the environment;

mine the minerals using appropriate mining methods and
technologies in the Lease Area.

» The Company shall maintain all equipment in good repair and keep all
working areas in good and safe condition and take all practical steps to:
i. prevent damage to adjoining farms and villages;
ii. avoid damage to land, trees, crops, buildings, structures and other
property in the Lease Area;

Provided that where such damage is unavoidable, the Company shall pay
fair and reasonable compensation in accordance with Section 72-75 of Act
703 and L,I. 2175.

» The Company shall fence off effectually from the adjoining lands, all pits,
shafts and other works made or used in accordance with the Minerals and
Mining (Health, Safety and Technical) Regulations, 2012 (L.!. 2182) and the
provisions of this Mining Lease.

. The Company shall as far as is necessary or practicable provide and
maintain in good repair and condition, roads, gates, stiles and fences for
the safe occupation of the Lease Area.

. The Company shall provide and maintain proper and sufficient drains,

culverts, arches and passageways for carrying off any waters which shall
arise or be produced or interrupted by any of the works authorised so that
the drainage of the Lease Area may not be negatively affected.
This Mining Lease does not permit the Company to obtain for treatment
minerals, tailings or any ore from areas that are not part of the Lease Area,
except where such minerals, tailings or ore are produced by the Company
under another Mineral Lease.

. This Mining Lease does not permit the Company to obtain for treatment
minerals, tailings or any ore from third parties unless such minerals,
tailings or ore are produced by a mineral right holder who has obtained
the requisite licence or permit from the Minister to do so.

NOTIFICATION OF DISCOVERY OF OTHER MINERALS

a. The Company shall notify the Commission and the Ghana Geological
Survey of the discovery of an occurrence of any other mineral in the
Lease Area apart from the Mineral the subject of this Mining Lease.

b. In accordance with Section 15 of Act 703, the Company shall have the
first option to apply to prospect for or mine the new minerals
discovered in the Lease Area.

c. Where the Company gives notice under this Clause, the procedure
outlined under Clause 2 of this Lease shall apply.

7. SAMPLES

a. The Company shall not during the subsistence of this Mining Lease
remove, dispose of or destroy, except in analyses, any cores or samples
obtained from the Lease Area without the prior written consent of the
Ghana Geological Survey and the Commission.

b. The Company shall provide the Ghana Geological Survey and the
Commission with such samples from the Lease Area as they may from time
to time reasonably request, and shall keep such samples as may be
directed by the Chief Executive Officer of the Commission.

8. HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION

a. The Company shall comply with the provisions of L.I. 2182 and all such
reasonable directives as may from time to time be given by the
Commission for securing the health and safety of persons engaged in or
connected with the mining operations.

b. Before undertaking an activity or operation under this Mining Lease, the
Company shall obtain the necessary approvals and permits as may be
required by law from the Forestry Commission, Water Resources
Commission and the Environmental Protection Agency or any other
Regulatory body.

9. POWER OF THE MINERALS COMMISSION TO EXECUTE CERTAIN WORKS:

Where the Company fails at any time to comply with any provisions of this
Mining Lease or applicable law and such failure is likely, in the opinion of
the Commission, to endanger the health or safety of persons, or result in
damage to mining equipment or other structures or installation, the
Commission shall after giving the Company reasonable notice, execute any
works which are deemed necessary and practicable in the circumstances
10.

11,

a.

b.

and the Company shall be liable to pay a penalty and the costs and expenses
incurred by the Commission in carrying out such works.

LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY

No provision in this Agreement shall exempt the Company from liability for
any damage, loss or injury caused to any person, property or interest as a
result of the exercise by the Company of any rights or powers granted to it
under this Mining Lease.

The Company shall at all times indemnify the Government and its officers
and agents against all claims and liabilities in respect of any loss suffered
by or damage done to third parties arising out of the exercise by the
Company of any rights or powers granted to it under this Mining Lease
provided that the Company shali not so indemnify the Government, its
officers and agents where the claim or liability arises out of the wrongful
or negligent acts of the Government, its officers and agents.

RECRUITMENT OF EXPATRIATES, TRAINING OF GHANAIANS AND USE OF

LOCAL PRODUCTS

The Company shall engage expatriates for the Company’s operations in
accordance with the provisions of the L.I. 2173.

The Company shall comply with L.l. 2173 in relation to the training of
Ghanaians and procurement of local goods and services.

Notwithstanding any penalties provided in L.!. 2173 or any other laws for
non-compliance, the Minister may suspend the Mining Lease until the
Company complies with the provisions of the law.

12, AFFILIATED COMPANY TRANSACTIONS

a.

Any transaction between the Company and an affiliated company shall be
on arm’s length basis, consistent with the Transfer Pricing Regulations,
2012 (L.I. 2188) and International best practice.

The Company shall notify the Ghana Revenue Authority and the
Commission of any and all transactions between the Company and an
affiliated company and shall supply the details relating to such
transactions to the Ghana Revenue Authority and the Commission in
accordance with any guidelines provided by the institutions.
|

c. The Company shall, at the request of the Ghana Revenue Authority or the

Commission, provide such justification of costs as may be required, duly
supported by an Auditor’s certificate if necessary.

13. TECHNICAL RECORDS

a.

The Company shall maintain at its registered and mine offices complete
technical records of its operations in the Lease Area in such form as may
from time to time be approved by the Commission and the Ghana
Geological Survey.

The Company shall maintain at the said offices copies of all reports and of
all tests and analyses, geological and geophysical maps, diagrams or charts
relevant to its operations. These reports and records may be examined by
officials of the Commission and the Ghana Geological Survey or acting on
behalf of the Government or authorised in writing by the Minister.

The Company shall maintain at the said offices correct and intelligible
plans and sections of the mining operations, including any faults or
disturbances which have been encountered in such workings and
operations. All such plans and sections shall be made, amended and
completed from actual surveys conducted for that purpose.

Upon expiration or termination of this Agreement or the surrender of any
part of the Lease Area, such records and data as are required to be
maintained pursuant to this Clause shall be delivered to the Commission
and the Ghana Geological Survey in accordance with Section 71 of Act 703
and same shall become the property of the Government without charge.

14, PRODUCTION RECORDS

15.

a.

The Company shall maintain at its registered and Mine offices complete and
accurate records of its production in the Lease Area in such form as may
from time to time be approved by the Commission.

FINANCIAL RECORDS

The Company shall maintain at its registered and Mine offices, detailed
and complete accounts and systematic financial records of its operations
as may be required by law. The books of account shall show all revenues
received by the Company from all sources including its operations under
this Mining Lease, as well as all its expenditure.

The Company shall provide a clear basis for understanding and relating the
financial records and accounts to its operations.

The Company’s books of account shall be kept in accordance with
generally accepted accounting principles.

The Company shall keep separately records and financial statements in
terms of Ghana currency and also in terms of U.S. Dollars or other
international currency and may record in foreign currency such claims and
liabilities as arise in such foreign currency.

The Company’s books of account shall be audited within three (3) months
after the close of each Financial Year by a qualified auditor who is a
member of a recognised professional auditing or accounting body. Such
auditing shall not in any way imply acceptance of its results by the
Government or preclude the Government from auditing such books of
account. The Company shall deliver to the Minister without charge, copies
of all or any part of such financial records as the Minister may from time to
time reasonably request.

16. REPORTS

a.

The Company shall furnish a report each quarter, to the Minister, the
Commission and the Ghana Geological Survey, in such forms as may from
time to time be required, regarding the quantities of the approved
minerals mined in that quarter, quantities sold, the revenue received and
royalties paid or payable for that quarter and such other information as
may be required. Such reports shall be submitted not later than thirty (30)
days after the end of each quarter.

The Company shall furnish a report each half-year to the Minister, the
Commission and the Ghana Geological Survey in such form as may from
time to time be required, summarising the results of its operations in the
Lease Area during the half-year and records to be kept by the Company
pursuant to Clauses 14, 15 and 16 of this Mining Lease. Each report shall
include a description of any geo-scientific work carried out by the

ey

G3 R te

Company in that half-year and a plan showing the Mine, installations and
workings. Such reports shall be submitted not later than forty (40) days
after the half-year to which they relate.

. The Company shall furnish a report each Financial Year in such form as
may from time to time be required to the Commission and the Ghana
Geological Survey summarising the results of its operations in the Lease
Area during that Financial Year and the records required to be kept by the
Company pursuant to Clauses 14, 15, and 16 of this Mining Lease. Each
report shall include a description of the proposed operations for the
following year with an estimate of the production and revenue to be
obtained from the operations. Such reports shall be submitted not later
than sixty (60) days after the end of each Financial Year.

. The Company shall furnish the Minister, the Commission and the Ghana
Geological Survey not later than three (3) months after the expiration or
termination of this Agreement, with a report giving an account of the
geology of the Lease Area including the stratigraphic and structural
conditions, together with a geological map drawn on an approved scale.

» The Company shall furnish the Minister and the Commission, with a report
of the particulars of any proposed alteration to its Company’s Regulations.
The Company shall also furnish the Minister and the Commission with a
report on the particulars of any fresh issues of shares of its capital stock or
borrowings in excess of an amount equivalent to the Stated Capital of the
Company. All such reports shall be in such form as may be required by the
Commission and shall be submitted not less than twenty-one (21) days (or
such lesser period as the Minister may agree) in advance of any proposed
alteration, fresh issue or borrowing, as the case may be.

The Company shall, not later than One hundred and eighty (180) days after
the end of each Financial Year, furnish the Minister and the Commission
with a copy each of its annual financial reports including a balance sheet,
profit and loss account, and all notes pertaining thereto, duly certified by a
qualified accountant who is a member of a recognised professional
accounting body. Such certificate shall not in any way imply acceptance of
such reports by the Government or preclude the Government from
auditing the Company’s books of account.

g. In accordance with Regulation 3 of L.I. 2173, the Company shall furnish the
Commission and the Ghana Revenue Authority with certified copies of
refinery returns. not later than thirty (30) days after a shipment of
minerals.

h. The Company shall also submit monthly and annual returns and any other
reports as may be required under LI 2173.

i. The Company shall also furnish the Minister, the Commission and the
Ghana Geological Survey with such other reports and information
concerning its operations as they may from time to time reasonably
require.

j. The reports required under this Clause are without prejudice to any other
reports that may be required under any applicable laws or regulations.

17. INSPECTION

a. Authorized Officers of the Commission or any person authorised by the
Minister in writing shall be entitled at all reasonable times to enter into
and upon any part of the Lease Area and the Company's registered office
to:

i. examine the Mine workings, equipment, buildings, installation and
any other structures used in the mining operation;

ii. inspect the samples which the Company is required to keep in
accordance with the provisions of this Mining Lease;

iii. inspect and check the accuracy of the weights and measures and
weighing and measuring devices, used or kept by the Company;

iv. examine and make abstracts of the books and records kept by the
Company pursuant to this Mining Lease;

v. verify or ensure compliance by the Company with all applicable
laws and regulations and with its obligations under this Mining
Lease;

vi. execute any works which the Commission may be entitled to
execute in accordance with the provisions of Act 703,Regulations

and this Mining Lease. a .

~.

b. The Company shall make reasonable arrangements to facilitate any such
work or inspection, including making available employees of the Company
to render assistance with respect to any such work or inspection. All such
works and inspections shall be recorded by both the Authorized Officer
and the Company. In the case of the Company, such inspection shall be
recorded in the reports submitted each half year.

18. CONFIDENTIAL INFORMATION

a. Any information or material supplied by the Company to the Government
pursuant to the provisions of this Mining Lease shall be treated as
confidential by the Government, its officers and agents and shall not be
revealed to third parties except with the consent of the Company (which
consent shall not be unreasonably withheld) for a period of twelve (12)
months with respect to technical information and thirty-six (36) months
with respect to financial information from the date of submission of such
information or upon termination of this Mining Lease whichever is sooner.

b. Information already in the public domain shall not be treated as
confidential information.

c. Subject to this Clause, records, documents and information furnished or
attained pursuant to this Mining Lease shall be made available for
inspection and copy by the public, on payment of the prescribed fee.

d. The Government and persons authorised by the Government may
nevertheless use any such information received from the Company for the
purpose of preparing and publishing reports or analyses relating to
minerals in Ghana and in connection with any dispute between the
parties.

19. FINANCIAL OBLIGATIONS

a. The Company shall pay all fees, charges and penalties as provided under
applicable Laws and Regulations.

b. In accordance with Section 23 of Act 703 the Company shall pay an annual
ground rent to the Office of the Administrator of Stool Lands. Payment of
this amount shall be m&de yearly in adwance, sthe first year’s payment
having been made on or before the issue @f this Mining Lease.

c, The Company shall pay an annual mineral right fee in accordance with
Section 24 of Act 703 and the applicable provisions of L.|. 2176.

d. In the event of a surrender of any part of the Lease Area pursuant to
Clause 25 of this Mining Lease, no payments shall be refunded in whole or
in part for any area so surrendered for which an annual fee or charge has
been paid in advance nor shall such payments be refunded in the event of
termination.

20. ROYALTIES
a. The Company shall pay to the Government royalty as prescribed by law.

b. The Company shall pay royalty to the Government through the Ghana
Revenue Authority in the manner that may be prescribed by law.

c. Any necessary adjustments to the royalty paid in any year shall be made
within thirty (30) days of the end of that Financial Year, except that any
over-payment of royalty shall not be refunded by the Government but
shall be credited against royalty due and payable in the following year.

d. In the event of a dispute with respect to the amount of royalty payable,
the Company shall first make payment of the lower of the disputed
amounts and shall pay immediately any further royalty which shall be
agreed upon or determined by the Ghana Revenue Authority to be
payable. Such further royalty shall carry interest at the prevailing prime
rate in Ghana at the time of the resolution of the dispute or agreement to
take effect from the date on which such amount ought originally to have
been paid:

21, LATE PAYMENTS

a. Notwithstanding anything to the contrary the Company shall pay as
penalty for any late payment of any amounts due tote Government
under this Mining Lease, an amount caloulated at the prevailing Bank of

22.

23,

24.

b. In the event that the Company fails to make payment to the Government

of any amount due under this Mining Lease, the Government without
prejudice to any other rights and remedies to which it may be entitled,
may, after giving thirty (30) days’ notice in writing, enter into or upon the
Lease Area and seize, distrain and sell, all or any of the stocks of the
minerals produced by the Company, and the plant and equipment,
materials and supplies belonging to the Company; and out of the monies
obtained from the sale in respect of such distress may retain and pay all of
the arrears of any amounts due and the costs and expenses incidental to
any such distress and sale and deliver up the surplus (if any) to the
Company.

TAXATION
The Company shall pay tax in accordance with the applicable laws of Ghana.
FOREIGN EXCHANGE

All foreign exchange transactions by the Company shall be in accordance
with the laws of Ghana.

SURRENDER

a. The Company may surrender all its rights in respect of all or any part of the

Lease Area in accordance with Regulation 199 of L.I. 2176.

. The Company shall be relieved of all obligations in respect of the part or

parts of the Lease Area surrendered except those obligations which
accrued prior to the effective date of surrender.

. The Company shall leave the part of the Lease Area surrendered and

everything in the Lease Area in a safe condition, and shall take all
reasonable measures in accordance with good mining practices to leave
the surface of such part of the Lease Area surrendered, in good and usable
condition having regard to ecological, drainage, reclamation and other
environmental requirements. In the event that the Company fails to do so,
the Commission shall make such part and everything thereon safe at the
expense of the Company.
d. The Company shall, on such terms and conditions as may be agreed upon
between the Government and the Company including the payment of
appropriate compensation under applicable laws, be entitled to such
wayleaves, easements or other rights through or across the surrendered
part or parts as may be necessary for its operations and such rights shall
not form part or be included in the calculation of the area of the retained
part.

e. The Government may require that there be reserved over any part
surrendered such wayleaves, easements or other rights as will in its
opinion be necessary or convenient to any party to whom the Government
may subsequently grant a prospecting licence or mining lease.

25. EXTENSION OF TERM OF MINING LEASE

Where the Company applies for an extension of the term of the Lease in
accordance with Regulation 189 of L.|. 2176, the Company may be granted
an extension based on justifiable technical and financial reports and upon
such terms and conditions as may be granted by the Minister provided that
the Company is not in default in the performance of any of its obligations
under this Lease or any laws at the time of the application.

26. TERMINATION OF AGREEMENT BY COMPANY

The Company may, if in its considered opinion the Mine can no longer be
economically worked or for other stated reasons terminate this Mining
Lease by giving not less than nine (9) months’ notice to the Government.
Such termination shall be without prejudice to any obligation or liability
incurred by the Company under this Mining Lease prior to the effective date
of such termination.

27, TERMINATION OF AGREEMENT BY GOVERNMENT
a. The Government may terminate this Mining Lease where the Company:

i. fails to make any payments as required under this Mining Lease or
under any law by the due date;

ii. fails to conduct its operations in accordance with the programme
of mining operations as contained in the feasibility report
submitted for obtaining this Mining Lease;

= SAS BSS

15

iii. is or becomes insolvent or bankrupt or enters into any agreement
or scheme of composition with its creditors or takes advantage of
any law for the benefit of debtors or goes into liquidation, whether
compulsory or voluntary, except for the purposes of reconstruction
or amalgamation;

iv. knowingly submits any false statement or gives false information to
the Government in connection with its operations;

v. fails to submit reports on its operations for more than ninety (90)
days after the reports are due;

vi. contravenes or fails to comply with any other provisions of this
Mining Lease.

b. The procedure provided in Regulation 200 of L.I. 2176 shall be applicable
where any of the events stated in paragraph (a) occurs.

c. Upon termination of this Mining Lease by the Government, every right of
the Company under this Lease shall cease (save as specifically otherwise
provided in this Lease) but subject nevertheless and without prejudice to
any obligation or liability imposed or incurred under this Lease or
applicable law prior to the effective date of termination and to such rights
as the Government may have under the law.

d. No delay, omission or course of dealing with the Company by the
Government shall impair any of its rights under this Mining Lease or be
construed to be an acquiescence or a waiver of the right of the
Government to terminate this Lease.

28. ASSETS ON TERMINATION OR EXPIRATION
a. The Company shall within six (6) months of the termination of the Mining
Lease remove the mining plant provided that the mining plant shall be
removed solely for the purpose of use by the Company or a person
deriving title through the Company, in another relevant mining activity in
the Country.

b. Where the Company fails to remove the plant after the expiration of the
period specified in paragraph (a), the Minister shall give the Company two
(2) months’ notice to do so. Where the Company fails to remove the
mining plant after the expiration of the period specified in the Minister's
notice, the mining plant shall vest in the Republic without further notice.

No provision in this Mining Lease removes or diminishes an obligation that
the Company may have under Act 703 or an applicable law or a condition
of this Mining Lease to remove a mining plant and rehabilitate the land.

Notwithstanding the foregoing, the Minister, may by notice to the
Company require the removal or destruction of any assets of the Company
in the Leased Area, and where the Company does not remove or destroy
such assets within a period of thirty (30) days from the date of the
Minister’s notice to that effect, the Minister shall cause such removal or
destruction at the expense of the Company and the Minister shall apply
appropriate penalties.

The Company shall take all reasonable measures to ensure that any asset
to be transferred to the Government in accordance with this paragraph
shall be maintained in substantially the same condition in which they were
at the date of the termination or the date on which the Company
reasonably knew that such termination would occur and any such assets
shall not be disposed of, dismantled or destroyed except as specifically
provided for in this paragraph.

29. COMPANY’S OBLIGATIONS ON TERMINATION

a.

Upon the termination or expiration of this Mining Lease, the Company
shall leave the Lease Area and everything in the area in good condition,
having regard to ecological, drainage, reclamation, environmental
protection, and health and safety requirements. In this connection, the
Company shall fill up or fence and make safe all holes and excavations in
accordance with good mining practices and to the reasonable satisfaction
of the Commission.

. The Company shall take all reasonable measures to leave the surface of

the Lease Area in usable condition and to restore all structures not the
property of the Company to their original condition. In the event that the
Company fails to do so, the Minister shall restore and make safe the Lease
Area and restore all affected structures at the expense of the Company

and the Minister shall apply the-ap
$e. D.
“HS

c. The Company shall have the right to enter upon the Lease Area for the
above-mentioned purposes, subject to the rights of surface owners or
others, for a period of six (6) months from the effective date of the
termination or such longer period as the Minister may determine.

d. On the termination of this Agreement,.the Company shall deliver to the
Minister the records which the Company is obliged to maintain under Act
703, this Mining Lease and any other laws and regulations, the plans and
maps of the area covered by the mining lease, and other documents,
including in electronic format, that relate to the Lease Area.

30. FORCE MAJEURE

a. Failure on the part of the Company to comply with any of the terms and
conditions of this Mining Lease (except the obligations to make payment
of monies to the Government) shall not be grounds for cancellation or give
the Government any claim for damages in so far as such failure arises from
force majeure, the Company having taken all appropriate precautions due
care and reasonable alternative measures with the objective of avoiding
such failure and of carrying out its obligations hereunder. The Company
shall take all reasonable measures to remove such inability to fulfil the
obligations under this Mining Lease with the minimum of delay.

b. For the purpose of this clause, force majeure includes acts of God, war,
insurrection, riots, earthquakes, storm, flood, fire or other adverse
weather conditions or any other event which the Company could not
reasonably be expected to prevent or control, but shall not include any
event caused by a failure to observe good mining practices or by the
negligence of the Company or any of its employees or contractors.

c. The Company shall notify the Minister within forty-eight (48) hours of any
event of force majeure affecting its ability to fulfil the conditions of this
Lease or of any events, which may endanger the natural resources or the
ecosystem of Ghana and similarly notify the Government of the
restoration of normal conditions within forty-eight (48) hours of such
restoration. This BESUIsialy Saal be in. pfdition to any requirements

d. The Term of this Mining Lease may be extended for a period of time equal
to the period or periods during which the Company was affected by
conditions set forth in the paragraphs (a) and (b) of this clause or for such
period as may be agreed by the parties.

31, ADVERTISEMENTS, PROSPECTUSES, ETC.

Neither the Company nor any affiliated Company shall in any manner claim or
suggest, whether expressly or by implication that the Government or any
agency or official of the Government, has expressed any opinion with respect
to any mineral in the Lease Area and no statement to this effect shall be
included in or endorsed on any prospectus, notice, circular, advertisement,
press release or similar document issued by the Company or any affiliated
Company for the purpose of raising capital.

32. CO-OPERATION OF THE PARTIES
Each of the parties undertake that it will from time to time do all such acts
and make, enter into, execute, acknowledge and deliver at the request of the
other party, such supplemental or additional instruments, documents,
agreements, consents, information or otherwé
required for the purpose of implementin, sf
obligations of the other party under this

be reasonably

33. NOTICE

‘. ag
cettion, tastfugtion or waiver
shall be in writing and shall be delivered by hand or by registered mail.

Delivery by hand shall be deemed to be effective from the time of delivery
and delivery by registered mail shall be deemed to be effective from such
time as it would in the ordinary course of registered mail be delivered to the
addressee.

34. ARBITRATION AND SETTLEMENT OF DISPUTES
a. Any dispute between the parties in respect of the interpretation or
enforcement of the provisions of this document shall be settled in
accordance with the Alternative Dispute Resolution Act, 2010 (Act 798).
Notwithstanding paragraph (a), the parties may by mutual agreement,
submit any dispute for settlement by arbitration under the Arbitration

35.

a.

36.

a.

Rules of the United Nations Commission on International Trade Law
(“UNCITRAL Rules”).

. Any arbitration under the UNCITRAL Rules shall be by three (3) arbitrators

unless the parties agree to a single arbitrator. The place of arbitration
shall be Accra, Ghana and the proceedings shall be in English. Ghana Law
shall be the law applicable to the proceedings.

No provision of this Clause shall prevent either of the parties from
requesting any judicial authority to order provisional measures prior to the
initiation of arbitration proceedings or during the proceedings for the
preservation of their respective rights.

ASSIGNMENT, MORTGAGE, ETC.

The Company shall not transfer, assign, or mortgage an interest in the
Mining Lease, or enter into a joint venture agreement in respect of the
Mining Lease, or deal in the Mining Lease in any manner without the prior
written consent of the Minister.

The Minister may impose such conditions as he deems fit when giving such
consent.

No assignment of the Mining Lease shall relieve the Company of its
obligations under this Mining Lease except to the extent that those
obligations are actually assumed by the Assignee.

During the term of this Mining Lease, no shares of the capital stock of the
Company may be transferred except in accordance with Act 703 and
applicable laws.

EXPORTATION, SALE AND DISPOSAL OF MINERALS

The Company shall not export, sell or dispose of the mineral the subject of
this Mining Lease without a licence to export, sell or dispose of the mineral
granted by the Minister.

b. An application for a licence to export, sell or dispose of the mineral shall

be made in accordance with Regulation 3 of the Minerals and Mining
(General) Regulations, 2012 (L.I. 2173).

20

37.

38.

89.

OFFENCES

The provisions relating to offences under Act 703 are applicable to this
Mining Lease. For the avoidance of doubt, where the contravention of a
provision of this Mining Lease constitutes an offence under Act 703 or the
applicable Regulations the provisions of Act 703 shall apply.

HEADINGS

The headings given to Clauses in this Agreement are for convenience only
and shall not affect the construction or interpretation of this document.

GOVERNING LAW

This Agreement shall be governed and construed in accordance with the
laws of Ghana.

21
PROPOSED MINING LEASE
FOR

CHINA ZINZHENG GH. FRIENDLINESS DEV. CO, LTD.

SITUATE AT BOKABO

SHEWN EDGED PINK

AREA = 63km?

Sirus PS

Auovaw ~\

[st10 307
ears"
earas'
lerar a0" 574s"
11" 3or]a" 564s"
510" 45"|2° 56°45"
10 45"[2" 56°00"
fer 19715"|2" S600"
fear is"]2"55 00"

55°00"

2°48" 45"
[24g 30"
2* 49" 30"
e* 24” 00"|2" 50°15"

45
[er 1315"|2"51" 00"
6* 13" 15] 51" 15"
le" a2" 30°]2°51" 15"
"12" 30"]2° 51" 30"
[e* 121 00" $130"
612" 00"]2"51" 45")
[e*a1" a5°]2"52° 45"
21" 15"|2* 52" 00"
[s* 10" 48°[2°52" 00"
"10 45"|2° 52°15"

le" 310: 00"]2°52"
fg 107 00"fo"52"

1 JK OMAR ctssnme:cnshdl AUK 2005

and correctly executed and accurately shows the land within the limits of the

"09" 45
[st 09" 15*]2" 53°00"
15°09" 30"|2" 53°00")
[s" 09" 30°[2°53°45"]
"107 00" 2" 53°45")
= 10° 09" farsa:

le" 107 45"|[2° 54:15"
6° 10'48"[2" 54°30"
le" 11° 00°]2" 54°30"
6" 33° 00"[2" 58" 00"
"10" 30°|2°55' 00"
"107 30° ]2*55" 30"
[sao a5*|2*55" 307
le" 10" a5"|2" 55" 45"
le" 10" 00"|2*55" 45°

Approved By S-

For Director of Surveys

[s* 20° 09°)" 00" 00"

THE SCHEDULE ABOVE REFERRED TO:
All that piece or parcel of land containing an approximate area of
63.00km? lying to the North of Latitudes 6° 14’ 15”N, 6° 11’ 00”N, 6°
10’ 00”N, 6° 09’ 15”N; and to the South of Latitudes 6° 15’ 00”N, 6°
12’ 15”N, 6° 11’ 30”N and 6° 10’ 30”N; and to the East of Longitudes
3°00’ 00”W, 2° 58’ 15”W, 2° 54’ 15”W and 2°53’ 00”W ; and to the
West of Longitudes 2°52’ 30”W, 2°52’ 15”W, 2° 52’ 00”W and 2° 48’
45”W; in the Juaboso District of the Western Region of the Republic
of Ghana which piece or parcel of land is more particularly delineated
on the plan annexed hereto for the purposes of identification and

not of limitation.

22
IN WITNESS of which the Parties have respectively executed the original and
counterparts of this Mining Lease on the date first above written.

SIGNED, SEALED AND DELIVERED
ON BEHALF OF THE REPUBLIC OF GHANA:

By JOHN-PETER AMEWU, Minister for Lands and ]
Natural Resources, for and on behalf of the ]
Government of Ghana who by his execution ]
warrants to the other party that he is duly ]
]
]

authorised and empowered to enter into this
Agreement.

MINISTER
MINISTRY OF LANDS

IN THE PRESENCE OF: NATURAL RESOU!

E TOR
MIN. OF LANDS & NATURAL

RESOURC tT .
Prk, Bobet pyle
SIGNED, SEALED AND DELIVERED:

BY ‘wswaveruswsseusnsnnangeanadyned dereonstisduaea hakyssssaaaaeeaeeieomA aunty % J )

Managing Director of CHINA ZINZHENG-GHANA FRIENDLINESS ] f Ses

DEVELOPMENT COMPANY LIMITED S SF 2

who by his execution warrants to the other party that he is ] S8e8

duly authorized and empowered to enter into this Agreement. ] Ss ce
SSss
See

IN THE PRESENCE OF: '

DIRECTOR/SECRETARY

OATH OF PROOF

inerals Commission MAKE OATH and SAY

saw JOHN-PETER AMEWU, the Minister of Lands and Natural Resources duly
execute the Instrument now produced to me and Marked “A” and that the said

aa-otne F DEPONENT _

Spb0 i ~~

re onD )

This is the Bstrumerf Marked “A” Referred to,xf the Oath of Career Beal]

( p! —
Sworn before wel). ica pRrnad lees venees NS 20 e

a er

aia
SUP a Se NS
‘oved before me by the Oath

to have been duly

24
Oe ;
Dated this BT ie day of .........45...4

GOVERNMENT OF THE REPUBLIC OF GHANA _

SE PRE CTS
he oS

cay
5 ob ant -
Te ( minh
A ine sy
SP”

CHINA ZINZHENG - GHANA FRIENDLINESS
DEVELOPMENT COMPANY LIMITED

TERM FIFTEEN (1. sel Q
COMMENCEMENT : is

EXPIRY DATE Sak )O me =>

FILE NO : RL. om

